Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert L. Wolter on 9/2/2021.
The application has been amended as follows: 
Claim 1 Line 15 - wherein the cross-section trapezoid shape of the second post corresponds to a cross- section shape of [a] the channel cut by a router bit having an outside diameter dimension and a taper dimension.
Claim 7 Line 8 - a second post at an end of [the support post] the first post and disposed generally perpendicular to the first post and parallel to the guide arm and having a first end connected to the first post and a second end,
Claim 7 Line 15- wherein the cross-section trapezoid shape corresponds to a cross-section shape of [a] the channel cut by a router bit having an outside diameter dimension and a taper dimension.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A terminal disclaimer was filed on March 17 2021 to overcome double patenting rejection on independent claims 1, 5 and 7; rendering claims 1-8 allowable after the examiners amendment corrected 112 issues. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        




/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 3, 2021